Citation Nr: 0630725	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-19 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 until August 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2006, the undersigned Veterans Law 
Judge conducted a hearing regarding the issue on appeal.  

In June 2006, the veteran submitted additional evidence 
without waiving RO consideration.  This evidence is 
cumulative and redundant of evidence already of record.  
Therefore, referral to the RO original consideration is not 
necessary.


FINDING OF FACT

There is no competent medical evidence of record that links 
the veteran's psychiatric disorder with his active service.


CONCLUSION OF LAW

Service connection for psychiatric disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that links a current disability to 
symptoms that began in service and continues to the present.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran claims that his depression was caused by service 
related events.  Specifically, he stated that he was called 
names, ridiculed, and confined to the battery for fifteen 
days.  He also reported incidents of his car and house being 
burglarized.  See Information in Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder (June 2006); 
see also Hearing Transcript (July 2006).  The veteran also 
submitted several lay statements testifying to the fact that 
he was not the same after he was released from military 
service.

A June 1965 service medical record reported that the veteran 
was dizzy after being reprimanded and also noted that he was 
having family problems.  The veteran reported an episode of 
hyperventilation and was prescribed Librium.  In July 1966, 
the veteran was noted as not medically qualified for duty.  
The August 1966 separation physical noted that the veteran 
had depression and nervous trouble, but a psychiatric 
evaluation found the veteran to be clinically normal.

The veteran's VA clinic records note that he suffers from a 
dysthymic disorder.  The earliest medical evidence of record 
noting treatment for such disorder is dated 2001.  At the 
July 2006 hearing, the veteran himself stated that he had 
only sought treatment in the last four years.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Additionally, there is no medical evidence of record 
suggesting that the veteran's psychiatric disorder is 
causally related to event(s) in service.  The veteran's 
statements alone are insufficient to establish the etiology 
of the veteran's depression.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Since the competent medical evidence has not attributed the 
veteran's psychiatric disorder to service, there is no basis 
upon which service connection for psychiatric disorder can be 
granted.  Therefore, the veteran's claim must be denied.  As 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is inapplicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and the representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Feb. 2002, Dec. 2005).  

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Such notice was provided in July 
2006.  Therefore, the Board finds no lapse in compliance with 
Dingess. 

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, a medical 
examination and opinion is not necessary.  Absent a minimal 
showing by competent evidence that a causal connection 
between the veteran's psychiatric disorder and military 
service exists, VA has no duty to obtain a medical opinion.  
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


